DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the ground(s) that the cited reference Wu (of record) does not teach the technical feature of using a plunger to separate adjacent separation cavities (see page 8, Response).  This is not found persuasive because Inoue et al. (see below rejection) explicitly teach what is called a “push valve” (section [0052]) which in structure, is a plunger comprising a through hole, that when depressed, aligns and connects two adjacent chambers (or cavities).  Therefore, Applicants’ identified technical feature lacks novelty, rendering the claimed invention lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 13, 2022.
Lastly, Applicants’ request for rejoinder has been noted (page 10, Response).  The request, however, does not comport to the requirement for rejoinder rights In re Ochiai because the elected invention pertains to a method, not a product as noted in in the Restriction Requirement mailed on November 17, 2021 (see pages 4-5).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The IDS received on August 24, 2019 is proper and is being considered by the Examiner.
Drawings
	The drawings received on August 20, 2019 are acceptable.
Preliminary Remark Regarding Claims
	Claims appear to be translated from a foreign application.  The Office suggests that the language, such as, “and finally” be removed from, for example, claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i.e., are plungers part of the kit or are they separate structures which is provided apart from the kit?).
	Claim 1 is also indefinite for reciting the phrase, “when detecting a sample, pushing …” because the step is confusing as to whether the detection is a positively (or actively) required step or it is simply an intended usage.
	Claim 1 is also indefinite for reciting the phrase, “controlling magnetic beads” because the claim does not set forth an antecedent basis of where these magnetic beads are in relation to the kit.
	Claim 1 is also indefinite for reciting the phrase, “performing an optical detection on a gene in the reaction solution from outside” because it is unclear how a gene reaction solution can be detected from “outside.”  The gene reaction solution is present in a separate cavity of a kit.  Therefore, the detection should occur in the reaction solution which is inside the kit, not outside the kit.  If the intention is to recite that optical detection “system” is located on a different system and therefore, “outside” the kit, then the phrase, “from outside” should simply be deleted to remove the confusion noted above.
amplification, an enzyme required for the reaction is provided in the plunger hole of the plunger” (the underlined region).  For the purpose of prosecution, the word, “wherein” is assumed between the words, “amplification” and “an”.
	Claim 2 is also indefinite for reciting the phrase, “the plunger” because it is unclear which plunger the claim is referring to.  Expounding, claim 2 is dependent from claim 1.  Claim 1 recites that adjacent cavity of a plurality of cavities is separated by a plunger, wherein the claim requires at least three cavities (i.e., lysis, washing, and reaction cavities), thereby at least requiring two plungers.  Therefore, the phrase, “the plunger” render claim 2 indefinite as noted above.
	Claim 3 is indefinite by way of its dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2007/0111303 A1, published May 17, 2007) in view of Li et al. (US 2013/0136671 A1, published May 30, 2013).

    PNG
    media_image1.png
    402
    696
    media_image1.png
    Greyscale
With regard to claim 1, Inoue et al. teach a method of gene detection (“invention is directed to a method of characterizing genomic material in a sample”, section [0027]), wherein the artisans employ a cartridge reproduced below (from Figure 1A):
The artisans teach a device comprising a plurality of separation cavities (see cavity A; cavity B, for example), wherein the plungers separate the cavities (see B1, B2, B3, and B4, for example; also, “push valve B1 that can be pushed … push valve B2 that can be pushed”, section [0052]), and the plungers comprises a through hole that when the plunger is pressed, the through hole aligns with the cavity to allow passage of the contents from one cavity to the adjacent cavity (see sample collection cavity 110 is allowed to pass to cavity A by pressing the plunger B1, and B2 containing a through hole allows passage of the contents from cavity A to cavity B, and so forth).
	The artisans explicitly teach that the cavity A is for processing the sample lysis to release the nucleic acids (section [0052], “break up cell membranes or cell walls to release the genomic material into or within chamber A”; “aqueous lysis buffer can be diluted within the cartridge”, section [0056]), and the released nucleic acids are 
	The washed and purified nucleic acids are then released from the cavity B into a microfluidic chip for performing nucleic acid amplification reaction therein (“ejection mechanism for ejecting sample droplets”, section [0065]; “configured to deliver a sample … to the microfluidic chip … “, section [0075]).
The detection is performed on a microfluidic chip (see Figure 1B, also, “microfluidic inline reaction channel can have a detection path … sample plugs traverse through an optical scanning area … and any detectable reagent (e.g., fluorescent probes, intercalators, etc.) can be optically excited”, section [0098]), but the artisans do not teach that their device contains a cavity containing a reaction solution with a concave portion toward an outside of the device (i.e., bottom of a tube) (claim 3).
	Inoue et al., although disclosing the three separate compartments for performing well-known and established sample processing for performing nucleic acid i.e., chamber B) and the amplification cavity (i.e., amplification reaction).
	While Inoue et al. explicitly teach that the sample can be manipulated via electrokinetics and the nucleic acids bound to beads (“binding and release substrate can be any suitable support with as solid surface, e.g., particles, beads, tubes, wells, glass, plastic, etc. … natural affinity for genomic material or it has been or is easily conditioned”, section [0057]; “optional electrodes 160 … can be used to direct the gnomic material …”, section [0052]), the artisans do not explicitly teach that magnetic beads are employed.
	Li et al. teach a fluid dispensing device which collects samples and processes the sample (see Figures 3A for the processes), wherein the device also contains a cavity containing a reaction solution with a concave portion toward an outside of the device (i.e., bottom of a tube) (see Figure 1E, elements 102, 112, and 122; “reagent fluid may flow into each chamber 102, 112, and 122 through the first fluid conduit 104, 114, and 124 …”, section [0023]; see also Figure 2C, wherein RT-PCR is performed therein)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Inoue et 
	The advantages of performing routine manual steps on a single device, such as nucleic acid isolation, purification and amplification, have been well established in the art (microfluidic device, lab-on-a-chip, etc.), providing automation capability, reduction of error, contamination, and time, etc.  
Inoue et al. and Li et al. evidence such a knowledge of the art in their devices.
Although Inoue et al. explicitly taught coupling a microfluidic device for the amplification and detection of the nucleic acids, said one of ordinary skill in the art, in view of Li et al.’s teachings, would have also realized that the released nucleic acids could also be released into microtubes and the amplification take place therein.
 One of ordinary skill in the art would have realized that doing so would have been advantageous in that the isolated nucleic acids of Inoue et al. would not need a separate microfluidic device for analyzing the nucleic acids via amplification.
	Given that Li et al. already taught such a device which successfully demonstrate purification of nucleic acids to amplification reactions on integrated microtubes, said one of ordinary skill in the art would have had a reasonable expectation of success at combining the teachings of Inoue et al. and Li et al., thereby arriving at the invention as claimed.
In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 
And it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the supreme court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	Lastly, with respect to the utilizing magnetic beads to control the movement of the purified nucleic acid via the device of Inoue et al., such would have been an obvious implementation given that Inoue et al. already teach the use of beads to attach the released nucleic acids and the use of electrokinetic to move the nucleic acids.
In In re Preda, 401 F.2d 825, 826, 159 USPQ 342 (CCPA 1968), the court expressed that, “in considering the disclosure of a reference, it is proper to take into 
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	Claim 2 is free of prior art because there is no teaching in the art where an enzyme is provided in the plunger hole of the plunger.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        February 12, 2022
/YJK/